Citation Nr: 0121112	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that determination, the RO denied the 
veteran's claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, among other things.  

In June 2001, the veteran had a VideoConference hearing at 
the RO before the undersigned Board member.  That hearing was 
held in lieu of a personal hearing.  Subsequent to the 
hearing, the veteran submitted evidence in support of his 
claim which included a duplicate copy of a VA outpatient 
treatment record dated in January 2000 and an undated 
statement of the veteran's treating counselor at a Vet 
Center.  The veteran waived RO consideration of this 
evidence.  38 C.F.R. § 20.1304 (2000).  


REMAND

In a formal application for an increased rating for 
compensation based on unemployability, which was received in 
October 1999, the veteran indicated that he had become too 
disabled to work, and that he last worked in June 1998.  The 
veteran reported that he had been employed for approximately 
22 years, as an outside telephone operator, and he indicated 
that a stroked initially caused him to retire on disability.  
However, the veteran has also asserted that his service-
connected post-traumatic stress disorder (PTSD) caused the 
stroke, and that since his retirement, he has not been able 
to work because of the symptoms associated with his PTSD.  

The veteran is service-connected for PTSD, which currently 
evaluated as 70 percent disability evaluation, effective from 
June 1998.  

In December 1998, the veteran underwent a Fee Basis 
evaluation that resulted in findings consistent with a 
diagnosis of PTSD and major depression.  The clinical 
findings included significant interference with normal 
social, occupational, and family functioning.  The examiner 
noted that at the time of the evaluation, the symptoms 
associated with the veteran's PTSD were the worst that the 
veteran had experienced since the years immediately following 
service.  Reportedly, the veteran received a medical 
retirement from 22 years of successful employment, and that 
the retirement lead to an exacerbation of PTSD symptoms.  The 
examiner opined that the symptoms associated with the PTSD 
would continue indefinitely and would cause the veteran 
distress and increased restriction of significant activities.  
The examiner added that despite the increased problems 
relating to the veteran's medical condition, the predominant 
features were those associated with PTSD.  The diagnoses 
included Axis I-PTSD, chronic, moderate to severe.  A global 
assessment of functioning (GAF) score of 55 was assigned.  

The report of a VA examination dated in August 1999 provides 
that after 22 years of employment the veteran had three 
strokes and a prostatectomy.  It was noted that since his 
retirement and disability the veteran has had increased war 
memories.  Additional symptoms included sleep disorder, 
nightmares about war experiences, hypervigilance, anxiety 
(since becoming physically disabled), pacing, and a bad 
temper.  It was noted that the veteran has assaulted others 
and that he is unable to relax.  The veteran reported that he 
prefers to be away from people.  On a mental status 
examination, the examiner observed that the veteran manifests 
numbing as reflected by his subdued manner, avoidance of eye 
contact, guilt, social isolation, and avoidant behavior.  It 
was noted that the veteran manifests hyperarousal in terms of 
acute startle responses, sleep disturbance, irritability, and 
hypervigilance.  The veteran also had intrusive recollections 
both diurnally and nocturnally.  The diagnoses included Axis 
I-PTSD; Axis III-facial neuralgia, left temporal neuralgia, 
status post prostatectomy, and three cerebral vascular 
accidents.  A GAF score of 40 was assigned.  

A VA outpatient treatment record dated in January 2000 shows 
that after a stroke in 1997 the veteran lost his memory, had 
difficulty remembering names, can not tolerate being around 
his grandchildren, became hypervigilant and irritable, had 
difficulty sleeping.  The examiner noted a history of three 
cerebrovascular accidents with right-sided weakness, 
headaches, and memory loss.  

In an undated statement received after the June 2001 hearing, 
the veteran's treating counselor at the Vet Center indicated 
that the veteran has been attending the center since March 
1998 and that the veteran's PTSD is chronic and severe.  It 
was noted that the veteran demonstrates continuous anxiety 
and irritability with outbursts of anger, that he isolates 
himself as much as possible, and that the veteran avoids 
crowds, confrontation or pressure.  The counselor opined that 
the veteran's PTSD alone prevents him from earning gainful 
employment and concluded that the veteran should be scheduled 
for a formal VA examination to determine his eligibility for 
a TDIU rating.

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist the veteran in developing the 
facts pertinent to a claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  In that connection, and given the conflicting 
opinions regarding the veteran's employment status, the Board 
is of the view that a VA examination is required to determine 
the extent to which the veteran's service-connected PTSD 
affects his employability. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran and 
his representative of the information and 
evidence necessary to substantiate a 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to the service-
connected PTSD, under 38 C.F.R. § 4.16.  
With respect to employment records, 
particularly those relating to lost time, 
sick leave, and/or the factors that led 
to the veteran's retirement, the RO 
should also request that the veteran 
furnish the names and addresses of all 
private and government (i.e., Federal, 
State, and local) employers for whom he 
has worked, and that he provide the 
approximates dates of any time lost, sick 
leave used, and factors that led to the 
veteran's retirement as relevant to each 
identified employer.

2.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  The veteran should be provided a VA 
psychiatric examination to determine the 
impact of the veteran's service-connected 
PTSD on his ability to work.  Any 
necessary tests or studies should be 
conducted.  The examiner should comment 
on the veteran's impairment due to the 
pathology associated with his service-
connected PTSD.  The examiner should also 
provide an opinion on the following:  
Does the veteran's service-connected PTSD 
prevent him from securing or following 
substantially gainful employment, 
considering the impairment associated 
with that disorder.  The rationale for 
all opinions expressed should be 
explained.  The claims folders must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
supra.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

6.  The RO should adjudicate the claim of 
entitlement to total rating based on 
individual unemployability due to 
service-connected disability, in light of 
the additional evidence including the 
statement of the Vet Center counselor 
submitted subsequent to the June 2001 
hearing.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a Supplemental Statement of 
the Case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


